

104 HR 4625 IH: VA Caregiver Transparency Act
U.S. House of Representatives
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4625IN THE HOUSE OF REPRESENTATIVESJuly 22, 2021Mr. Bergman (for himself and Mr. Bost) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to clarify and improve the program of comprehensive assistance for family caregivers of the Department of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the VA Caregiver Transparency Act.2.Clarification and improvement of program of comprehensive assistance for family caregivers of the Department of Veterans Affairs(a)Clarification related to appeals(1)ClarificationSubsection (c)(1) of section 1720G of title 38, United States Code, is amended to read as follows:(1)The review of any decision under this section shall be subject to the clinical appeals process of the Department, and such decisions may not be appealed to the Board of Veterans’ Appeals.. (2)ApplicabilityThe amendment made by paragraph (1) shall apply with respect to reviews occurring on or after the date of the enactment of this Act, regardless of the date of a decision under section 1720G of title 38, United States Code, or the date on which an appeal regarding such a decision is submitted to the Department of Veterans Affairs.(b)Accelerated implementation of programSuch section is further amended in subsection (a)(2)(B)—(1)in clause (ii)—(A)by striking 2-year; and(B)by inserting and ending on a date determined by the Secretary that is not later than two years after the date on which the Secretary submitted such certification after clause (i); and(2)in clause (iii), by striking that is 2 years after the date on which the Secretary submits to Congress the certification described in clause (i) and inserting determined by the Secretary pursuant to clause (ii).(c)Quarterly report on participation in program(1)ReportsNot later than 90 days after the date of the enactment of this Act, and quarterly thereafter, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on participation in the program established under section 1720G(a) of title 38, United States Code. Each report shall include the following:(A)The total number of applications submitted to the Secretary for participation in the program.(B)The total number of approvals and denials made with respect to such applications.(C)The total number of appeals submitted following denials made with respect to such applications.(D)The respective timelines for approvals, denials, and appeals made with respect to such applications.(E)The total number of removals and reassessments made with respect to participation in the program.(F)The respective timelines for removals and reassessments made with respect to participation in the program.(2)Disaggregation of dataThe information included in the reports under paragraph (1) shall be disaggregated by—(A)the disposition of the application or appeal, as applicable;(B)the reason for the disposition (including whether the disposition was based on a determination that participation was not in the best interest of an eligible veteran); and(C)Centralized Eligibility and Appeals Team or, with respect to dispositions that were not determined, or applications that were not assessed, by a Centralized Eligibility and Appeals Team, facility of the Department.(3)Patient privacyIn carrying out this subsection, the Secretary shall ensure measures are in place to protect patient privacy, including to protect against disclosures of protected health information not authorized under regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191; 42 U.S.C. 1320d–2 note).(d)Report on improvements to clinical appeals processNot later than 180 days after the date of the enactment of this Act, the Secretary (in consultation with veterans service organizations, veterans, caregivers of veterans, and other stakeholders as determined relevant by the Secretary) shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report containing recommendations for administrative and legislative actions to improve the clinical appeals process of the Department of Veterans Affairs with respect to timeliness, transparency, objectivity, consistency, and fairness. 